DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of substrate cooling units...wherein the plurality of substrate cooling units are spaced apart from each other in a moving direction of the first substrate and/or a direction perpendicular to the moving direction of the first substrate” must be shown or the feature(s) canceled from the claim(s).  In order to overcome the objection, Examiner suggests labeling each of the substrate cooling units as “R2” in Fig. 3 for clarification.  Presently, neither the drawings nor the specification clearly represents this feature of the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 now recites “wherein when the first substrate is conveyed, the first cluster and the first connection module are the same in internal pressures or the first connection module and the second cluster are the same in internal pressures.”  However, there is no indication that at all times when the first substrate is conveyed this equilibrium between pressures is applicable between the first cluster and the connection unit and the second cluster and the connection unit, as implied or included by the claim language.  Rather, the original disclosure appears to disclose {when the first substrate is conveyed between a first transfer chamber of the first cluster and the first connection module, the first transfer chamber of the first cluster and the first connection module are the same in internal pressures] and  {when the first substrate is conveyed between the connection module and a second transfer module of the second cluster, the connection module and the second transfer chamber of the second cluster are the same in internal pressures}.  In order to expedite examination, Examiner has assumed these features are what is intended to be claimed and has examined accordingly.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0304025 to Hwang et al. in view of U.S. Patent Pub. No. 2007/0017445 to Takehara et al., U.S. Patent No. 6,270,582 to Rivkin et al., U.S. Patent Pub. No. 2012/0064657 to Pepler et al. and U.S. Patent Pub. No. 2005/0029243 to Kamata et al.
With respect to claims 1, 19:  Hwang et al. disclose a combination in-line, cluster apparatus capable of thin film encapsulation substantially as claimed and comprising:  a first cluster (2) capable of forming a  first inorganic layer on a first substrate on which an emission unit is formed, wherein the first inorganic layer is formed by a sputtering process; a second cluster (3) capable of forming a first organic layer on the first substrate with the first inorganic layer, wherein the first substrate is conveyed from the first cluster to the second cluster and the first organic layer is formed by an organic deposition process; a continuous first connection module (8 and 9 between 2 and 3, wherein the module is considered “continuous” because there are no intervening chambers) for connecting the first cluster and the second cluster and conveying the first substrate on which the first inorganic layer is formed from the first cluster to the second cluster; and a third cluster (4) capable of forming a second inorganic layer on the first organic layer of the first substrate, wherein the second inorganic layer is formed by using a chemical 
While Hwang et al. do disclose the first connection module is a “continuous” module as broadly claimed, Examiner also notes that the courts have ruled that where making known structures integral requires only ordinary skill in the art, the result is considered a routine expedient and obvious where no criticality has been demonstrated.  See MPEP 2144.04.  Examiner also notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), wherein the instant case the connection module is used for connecting regardless of the interpretation of its “continuous” arrangement.
Hwang et al. fail to disclose the first connection module is configured to cool the substrate in a non-contact manner or any of the associated structure for performing such a cooling process.  
However, passive cooling in a connection module between two clusters is known in the art, as is non-contact cooling using a cooling plate wherein a substrate is supported on a movable shuttle.
Takehara et al. disclose use of a connection module (e.g., Figs. 4A-B, 12 and 16-20, 406) shuttle between two clusters (450 and 460) wherein the connection chamber comprises a shuttle (1600) and the purpose of the connection module is to provide for a good buffer station flowing a substrate in a timely manner as may be needed during an in-situ fabrication sequence.  Furthermore, Takehara et al. also teach that the connection chamber may be used for cooling (see, e.g. paras. 15, 73-90, 94, 111, 132-136, 174-184 and).  
It would have been obvious to one of ordinary skill in the art at the time presently claimed invention was effectively filed to have provided the first connection module between the first cluster and the second cluster comprising a shuttle in order to provide a good buffer station flowing a substrate in a timely manner as may be needed during an in-situ fabrication sequence as taught by Takehara et al.
As mentioned above, Takehara et al. mentions that cooling may take place in the connection module and a few examples of cooling mechanisms for the connection chamber are given; however, the disclosure does not elaborate upon any specific embodiment.  Additionally, Hwang et al. in view of Takehara et al. fail to disclose wherein when the first substrate is conveyed {when the first substrate is conveyed between a first transfer chamber of the first cluster and the first connection module, the first transfer chamber of the first cluster and the first connection module are the same in internal pressures] and  {when the first substrate is conveyed between the connection module and a second transfer module of the second cluster, the connection module and the second transfer chamber of the second cluster are the same in internal pressures}.
Rivkin et al. disclose a specific embodiment of a connection module comprising a cooling plate (150) having a surface extending in a first direction corresponding to a direction in which a substrate to be cooled may be conveyed for cooling the substrate in a non-contact manner by absorbing thermal 
Rivkin et al. also disclose during a cooling process in the connection module while also equalizing internal pressures between the connection module and transfer modules that are connected via open gate valves such that when they are open to each other they are at the same internal pressure for the purpose of enabling more productive and effective transition of wafers therebetween (see, e.g., column 1, rows 17-55; column 3, rows 30-60 and column 5, rows 12-44).
Thus it would have been obvious to one of ordinary skill in the art to have provided the modified connection module of Hwang et al. and Takehara et al. comprising a cooling plate having a surface extending in a first direction corresponding to a direction in which a substrate to be cooled may be conveyed for cooling the substrate in a non-contact manner by absorbing thermal radiation emitted by the substrate in order to allow for pre- and/or post-processing such as the aforementioned cooling to take place after a primary process as taught by Rivkin et al.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have equalized internal pressures between the connection module and transfer modules connected thereto when they are open to one another to negate a previous pressure differential in order to enable more productive and effective  transition of wafers therebetween as taught by Rivkin et al.
Hwang et al., Takahara et al. and Rivkin et al. disclose the apparatus substantially as claimed and as described above, including the type of cooling unit, cooling plates.  However, modified Hwang et al. fail to disclose:  a plurality of first substrate cooling units spaced apart from the first substrate for cooling the first substrate, each the cooling units in the first direction being less in length than that of the first connection module in the first direction, wherein each first substrate cooling unit of the plurality of first substrate cooling units are is spaced apart from at least one other first substrate cooling 
Pepler et al. disclose a plurality of first substrate cooling units (Figs. 1-4 and 7-8, 116) in a first connection module spaced apart from a first substrate (108) for cooling the first substrate, each of the first substrate cooling units in a first direction (128) being less in length than that of the first connection module in the first direction, wherein each first substrate cooling unit of the plurality of first substrate cooling units are is spaced apart from at least one other first substrate cooling unit each other in a moving direction (128) of the first substrate and and/or a direction perpendicular to the moving direction of the first substrate, wherein the first substrate is positioned directly below the cooling units-2-113518742.1Appin No. 14/839,035Amdt date March 19, 2021Reply to Office action of January 21, 2021 in a second direction for cooling the first substrate in a non-contact manner by absorbing thermal radiation emitted from the first substrate, wherein when the substrate is in a first position between a previous processing area and a succeeding processing area, a first portion of a combined surface of the cooling units  directly faces the first substrate in the second direction and cools the first substrate in the non-contact manner by absorbing thermal radiation emitted from the first substrate, and wherein when the substrate is in a second position that is closer to the succeeding processing area in the first direction 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the connection modules in modified Hwang et al. configured as described above in order to allow for cycling output of the temperature control (cooling) units from a steady-state temperature output as a function of the spatial position of the conveyed substrates within the chamber relative to the temperature control (cooling) units so as to decrease temperature variances in the substrates caused by movement of the substrates through the chamber as taught by Pepler et al.

Regarding intended use, Examiner also notes that the courts have ruled claims that directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 Finally, Kamata et al. teach providing a cooling plate with a black body coating for the purpose of obtaining a desired emissivity (see, e.g., paras. 14-15 and 27-31).
Thus, it would have been obvious to one of ordinary skill in the at the time Applicant’s invention was effectively filed to have provided the plurality of cooling plates associated with the modification of the cooling plates and cooling units of Rivkin et al. (type of cooling) and Pepler et al. (number and arrangement of cooling) of the modified apparatus having a black body coating in order to obtain a desired emissivity as taught by Kamata et al.
With respect to claim 2 limitation “wherein when the cooling plate cools the first substrate in the non-contact manner, the shuttle is movable independent of the substrate cooling unit”, neither Takehara nor Pepler disclose that movement of the substrate and/or shuttle must be fixed with respect to any processing or processing unit such as the cooling or a cooling unit, therefore is considered to render this recitation obvious.  Also see above regarding intended use.
With respect to claims 3 and 4, Rivkin et al. disclose a source of the cooling water (152), which reads on a cooler as claimed.  Additionally, Rivkin et al. disclose refrigerant passages (154) for circulating a refrigerant (i.e. water) that are sealed from the substrate being processed.  It would be obvious one of ordinary skill in the art to duplicate these structures for each of the cooling units of Pepler.  the courts have ruled that he mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Increased throughput cannot be consider a new or unexpected result.
With respect to claim 6, in Hwang et al., each of the first second and third clusters have a plurality of at least three process chambers (6) connected thereto.  The chambers may be arbitrarily selected to read upon the “ordered sequence”/intended uses recited by the claim.  Furthermore, as detailed above, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 8, Hwang et al. disclose a second connection module (8 and 9 between 3 and 4) for connecting the second cluster and the third cluster and conveying the first substrate drawn from the second cluster to the second cluster.
With respect to claim 9, similar to the first connection unit and as detailed above, it would have been obvious to one of ordinary skill in the art at the time the presently claimed invention was effectively filed to have provided the second connection unit as claimed for the same reasoning presented above.   
With respect to claim 10, Hwang et al., the second connection module is capable of transferring the first substrate from the second cluster to the third cluster of from the third cluster to the second cluster and therefore it can be said that the second connection module is capable of reversing the first substrate and conveying the first substrate from the second cluster to the third cluster.  See above regarding intended use.
With respect to claim 11, each of the process chambers of the clusters and the connection chambers is capable of being at a vacuum pressure.  Thus, they can all be controlled to be the same pressure -- vacuum pressure.  However, again, Examiner notes that the courts have ruled In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Additionally, as detailed above Rivkin et al. renders this feature obvious (see, e.g., column 1, rows 17-55; column 3, rows 30-60 and column 5, rows 12-44).
With respect to claim 12, which merely represents a duplication of the structure of Hwang et al. and which would obviously allow for additional throughput, the courts have ruled that he mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Increased throughput cannot be consider a new or unexpected result.
With respect to claims 13 and 17, the connection module of Hwang et al. includes a turn module (9) that can orient/re-orient the substrate according the claimed intended uses.  Again, regarding intended use, the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham
With respect to claim 14, as detailed above, duplication of the structure of Hwang et al. and which would obviously allow for additional throughput and the courts have ruled that he mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378.  A cluster arranged before the aforementioned first cluster of Hwang et al. but after the supplying unit (1) would read on the claimed loading cluster.
With respect to claims 15 and 18, in Rivkin et al., the substrate cooling unit (i.e. the cooling plate) is installed spaced apart from the substrate (and therefore a shuttle in the combination) by a set gap in the second direction when the shuttle is in the first position and in the second position).  The gap may be less than 20 mm (see, e.g., column 7, rows 1-8).  Additionally, Examiner notes that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 16, once again, Examiner notes that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case, the identification of the first substrate is “the first substrate” and it can be processed based on this information.  It can also be said that the “control unit” of Hwang et al. can perform this function (see, e.g., para. 27).

Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive or are moot based in the modified rejections presented above. 
See above regarding features omitted from the original drawings.  Labeling the plurality of cooling units/plates should resolve the issue.  Although, at times, features can be implied, Applicant’s drawings do not label the additional cooling units, nor are they illustrated identically in the drawings, such that the feature is fairly disclosed in line with the detail to which they are claimed. 
Also see above regarding clarity of newly added claim limitation added to the conclusion of claim 1 with respect to same internal pressures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARLA A MOORE/Primary Examiner, Art Unit 1716